QuickLinks -- Click here to rapidly navigate through this document




FORM OF
MICROVISION, INC.
a Washington corporation


COMMON STOCK PURCHASE WARRANT

Certificate No.      

    THESE WARRANTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS. THESE WARRANTS ARE
"RESTRICTED SECURITIES" AS DEFINED IN RULE 144 UNDER THE ACT AND MAY NOT BE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

    This is to certify that, for value received and subject to the terms and
conditions set forth below, Microvision, Inc., a Washington corporation (the
"Company"), promises and agrees to sell and issue to consultant, or registered
assigns, up to a total of 100,000 fully paid and nonassessable shares of Common
Stock, at any time up to and until 5:00 p.m., Seattle, Washington time, on
August 10, 2010, upon surrender, at the principal office of the Company referred
to below, of this Warrant Certificate, a duly completed and executed Notice of
Exercise in the form attached hereto, and payment therefor in lawful money of
the United States at the Exercise Price as set forth in Section 1.3 below.

    This Warrant Certificate is issued subject to the following terms and
conditions:

    1.  Definitions of Certain Terms.  Except as may be otherwise clearly
required by the context, the following terms have the following meanings:

    1.1 "Common Stock" means the common stock, no par value, of the Company.

    1.2 "Company" means Microvision, Inc., a Washington corporation.

    1.3 "Exercise Price" means $34.00 per share or such other price at which a
Warrantholder may purchase one share of Common Stock or other Securities upon
exercise of Warrants, as determined from time to time pursuant to the provisions
hereof.

    1.4 "Securities" means the securities issued or issuable upon exercise of
the Warrants or securities issued or issuable upon exercise, exchange, or
conversion of such securities.

    1.5 "Warrant Certificate" means a certificate evidencing Warrants.

    1.6 "Warrantholder" means a record holder of Warrants or Securities.

    1.7 "Warrants" means the warrants evidenced by this warrant certificate or
any similar certificate issued in replacement of any such certificate.

    2.  Exercise of Warrants.  All or any part of the Warrants evidenced by this
Certificate may be exercised by surrendering this Warrant Certificate and the
Notice of Exercise attached hereto, duly completed and executed by the
Warrantholder or by his or her duly authorized attorney-in-fact, at the office
of the Company, 19910 North Creek Parkway, Bothell, WA 98011-3008, or at such
other office or agency as the Company may designate, accompanied by payment in
U.S. funds in full, in cash or certified or cashier's check, of the Exercise
Price payable with respect to the Warrants being exercised. Subject to the terms
and conditions of this Warrant Certificate, the Company will, within five
business days after said surrender and payment and completion of such Notice of
Exercise by the Warrantholder, make arrangements with its stock transfer agent
to send to the Warrantholder at the address specified in the Notice of Exercise
a certificate or certificates evidencing the Securities

1

--------------------------------------------------------------------------------

subscribed for. If fewer than all the Warrants evidenced by this Warrant
Certificate are exercised, the Company will, upon such exercise, execute and
deliver to the Warrantholder a new Warrant Certificate (dated the date hereof),
in form and tenor similar to this Warrant Certificate, evidencing the Warrants
not exercised. The Securities to be issued on exercise of the Warrants will be
deemed to have been issued, and any person exercising the Warrants will be
deemed to have become a holder of record of those Securities, as of the close of
business on the date of its surrender for exercise as provided above. The
securities laws of the United States may require that a registration statement
registering the Securities to be issued on exercise of the Warrants be
effective, or that an exemption from registration be available, before the
Company may issue the Securities to the Warrantholder. The Company will use its
best efforts to take such actions under the Act and the laws of various states
and other jurisdictions as may be required to cause the issuance of Securities
upon exercise of Warrants to comply with applicable securities laws. However,
the Company will not be required to honor the exercise of Warrants if, in the
opinion of the Company's Board of Directors, upon advice of counsel, the
issuance of Securities upon such exercise would be unlawful. In such event, the
Company may elect to redeem Warrants submitted for exercise for a price equal to
the difference between (i) the closing price of the Securities on the date of
submission of the Notice of Exercise of Warrants, as reported by the principal
exchange or market upon or through which the Securities are then principally
traded or quoted (the "Exchange") and (ii) the Exercise Price of the Securities
subscribed for in the Notice of Exercise of Warrants submitted to the Company.
In the event of such redemption, the Company will pay to the Warrantholder the
above-described redemption price within ten business days after the
Warrantholder's submission of the Notice of Exercise of Warrants.

    3.  Adjustments in Certain Events.  The number, class and price of
Securities for which the Warrants may be exercised are subject to adjustment
from time to time upon the happening of certain events as follows:

    3.1 If the outstanding shares of Common Stock are divided into a greater
number of shares or a dividend in stock is paid on the Common Stock, the number
of shares of Common Stock for which the Warrants are then exercisable will be
proportionately increased and the Exercise Price will be proportionately
reduced. Conversely, if the outstanding shares of Common Stock are combined into
a smaller number of shares of Common Stock, the number of shares of Common Stock
for which the Warrants are then exercisable will be proportionately reduced and
the Exercise Price will be proportionately increased. The increases and
reductions provided for in this Section 3.1 will be made with the intent and, as
nearly as practicable, the effect that neither the percentage of the total
equity of the Company obtainable on exercise of the Warrants nor the price
payable for such percentage upon such exercise will be affected by any event
described in this Section 3.1.

    3.2 In case of any change in the Common Stock through merger, consolidation,
reclassification, reorganization, partial or complete liquidation, or other
change in the capital structure of the Company, then, as a condition of the
change in the capital structure of the Company, lawful and adequate provision
will be made so that the holder of this Warrant Certificate will have the right
thereafter to receive upon the exercise of the Warrants the kind and amount of
shares of stock or other securities or property to which he would have been
entitled if, immediately prior to such merger, consolidation, reclassification,
reorganization, recapitalization, or other change in the capital structure, the
Warrantholder had held the number of shares of Common Stock obtainable upon the
exercise of the Warrants. In such event, the Exercise Price will be
proportionately adjusted. In any such case, appropriate adjustment will be made
in the application of the provisions set forth herein with respect to the rights
and interest thereafter of the Warrantholder, to the end that the provisions set
forth herein will thereafter be applicable, as nearly as reasonably may be, in
relation to any shares of stock or other property thereafter deliverable upon
the exercise of the Warrants. The Company will not permit any change in its

2

--------------------------------------------------------------------------------

capital structure to occur unless the issuer of the shares of stock or other
securities to be received by the holder of this Warrant Certificate, if not the
Company, agrees to be bound by and comply with the provisions of this Warrant
Certificate.

    3.3 When any adjustment is required to be made in the number of shares of
Common Stock, other securities or the property purchasable upon exercise of the
Warrants, the Company will promptly determine the new number of such shares or
other securities or property purchasable upon exercise of the Warrants and
(i) prepare and retain on file a statement describing in reasonable detail the
method used in arriving at the new number of such shares or other securities or
property purchasable upon exercise of the Warrants and (ii) cause a copy of such
statement to be mailed to the Warrantholder within 30 days after the date when
the event giving rise to the adjustment occurred.

    3.4 No fractional shares of Common Stock or other Securities will be issued
in connection with the adjustment of any Warrants, but the Company will pay, in
lieu of fractional shares, a cash payment therefor on the basis of the closing
price of the Securities as reported by the Exchange on the day immediately prior
to the effective date of the adjustment.

    4.  Reservation of Securities.  The Company agrees that the number of shares
of Common Stock and other Securities sufficient to provide for the exercise of
the Warrants upon the basis set forth above will at all times during the term of
the Warrants be reserved for exercise.

    5.  Validity of Securities; Transfer Taxes.  All Securities delivered upon
the exercise of the Warrants in accordance with their terms will be duly and
validly issued, fully-paid and non-assessable, and will be free and clear of any
lien, pledge, security interest, claim, charges, encumbrance or other
restriction or limitation (except with respect to restrictions on transfer under
applicable securities laws) imposed on them by the Company. The Company will pay
all documentary and transfer taxes, if any, in respect of the original issuance
thereof upon exercise of the Warrants.

    6.  Legending of Securities.  All certificates representing Securities
delivered upon the exercise of the Warrants shall be impressed with a legend
indicating that the Securities are not registered under the Act and reciting
that the transfer thereof is restricted, such legend to be in a form acceptable
to counsel for the Company.

    7.  Transfer Prohibited.  The Warrants and all rights hereunder may not be
transferred or assigned without the prior written approval of the Company;
provided that, such approval shall not be unreasonably withheld or delayed with
respect to a proposed transfer or assignment of Warrants exercisable for not
less than 10,000 Securities that are not subject to a Lock-Up, as such term is
defined in that certain Consulting Agreement, dated as of August 10, 2000,
between       and the Company; and provided further that the Warrants may be
transferred or assigned to the immediate family members (including
grandchildren, nieces, and nephews) of the Warrantholder or to trusts or other
entities for the sole benefit thereof without the Company's prior written
approval, provided that the Warrantholder complies with applicable securities
laws in effecting such a disposition. Except as provided for in the immediately
preceding sentence, any transfer effected without the prior written approval of
the Company shall be void.

    8.  No Rights as a Shareholder.  Except as otherwise provided herein, the
Warrantholder will not, by virtue of ownership of Warrants, be entitled to any
rights as a shareholder of the Company.

    9.  Ownership.  The Company, and its Transfer Agent, and any agent of the
Company or its Transfer Agent may treat the bearer of this Warrant Certificate
as the absolute owner of the Warrants evidenced hereby for the purpose of
exercising the Warrants and for all other purposes whatsoever, and
notwithstanding any notice of ownership or writing thereon, or any notice of
previous loss or theft or other interest therein.

3

--------------------------------------------------------------------------------

    10.  Replacement of Warrant Certificate.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant Certificate and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant Certificate, the Company at its expense shall execute and deliver,
in lieu of this Warrant Certificate, a new Warrant Certificate of like tenor and
amount.

    11.  Notice.  Any notices required or permitted to be given hereunder may be
given in writing personally or by mail or other comparable delivery service at
the address determined below or at such other address as the party receiving
notice has theretofore furnished to the notifying party:

If to the Company:

19910 North Creek Parkway
P.O. Box 3008
Bothell, WA 98011-3008
Attn: Secretary

If to the Warrantholder:

at the address furnished by the Warrantholder
in such Warrantholder's Notice of Exercise.

    Any notice given by mail will be deemed effectively given 48 hours after
mailing when deposited in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed as specified above. Any
notice given by courier or other comparable form of delivery service will be
deemed effectively given at the date and time recorded for such delivery in the
records of the delivery service.

    12.  Applicable Law.  This Certificate will be governed by and construed in
accordance with the laws of the State of Washington, without giving effect to
the conflict of laws thereof.

Dated as of                      
   
   
MICROVISION, INC.  
 
   
 
   
 
By:  
 
   
 
      

--------------------------------------------------------------------------------

Richard A. Raisig
Chief Financial Officer  
 
   
 
   
 
   
 
   
 
 

4

--------------------------------------------------------------------------------

Microvision, Inc.
Common Stock Purchase Warrant

NOTICE OF EXERCISE

To: Microvision, Inc.

    (1) The undersigned hereby irrevocably exercises the right to
purchase      shares of the common stock of Microvision, Inc., a Washington
corporation, pursuant to Section 2 of the attached Warrant, and tenders herewith
full payment of the exercise price for such shares.

    (2) In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of common stock to be issued upon exercise hereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment, and that the undersigned will
not offer, sell or otherwise dispose of any such shares of common stock acquired
upon exercise of the attached Warrant except under circumstances that will not
result in a violation of the Securities Act of 1933, as amended, or any
applicable state securities laws.

    (3) Please issue a certificate or certificates representing said shares of
common stock in the name of the undersigned or in such other name(s) as is(are)
specified below:

      

--------------------------------------------------------------------------------

(Name)

    (4) Please issue a new Warrant representing any unexercised portion of the
attached Warrant in the name of the undersigned or in such other name(s) as
is(are) specified below:

 
   
   
  

--------------------------------------------------------------------------------

(Name)  
 
  

--------------------------------------------------------------------------------

(Date)  
 
   
 
  

--------------------------------------------------------------------------------

(Signature of Holder)  
 
   
 
   
 
  

--------------------------------------------------------------------------------

(Address)  
 
   
 
   
 
  

--------------------------------------------------------------------------------

(Address)  
 
   
 
   
 
 

5

--------------------------------------------------------------------------------



QUICKLINKS

COMMON STOCK PURCHASE WARRANT
